         Case 6:20-cv-00459-ADA Document 26 Filed 10/02/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                   §
 BRAZOS LICENSING AND                          §      CIVIL ACTION 6:20-cv-00454-ADA
 DEVELOPMENT,                                  §      CIVIL ACTION 6:20-cv-00455-ADA
           Plaintiff,                          §      CIVIL ACTION 6:20-cv-00456-ADA
                                               §      CIVIL ACTION 6:20-cv-00457-ADA
                                               §      CIVIL ACTION 6:20-cv-00458-ADA
                                               §      CIVIL ACTION 6:20-cv-00459-ADA
 v.                                            §      CIVIL ACTION 6:20-cv-00460-ADA
                                               §      CIVIL ACTION 6:20-cv-00461-ADA
                                               §      CIVIL ACTION 6:20-cv-00462-ADA
                                               §      CIVIL ACTION 6:20-cv-00463-ADA
 MICROSOFT CORPORATION,                        §      CIVIL ACTION 6:20-cv-00464-ADA
          Defendant.                           §      CIVIL ACTION 6:20-cv-00465-ADA

                   JOINT MOTION TO ENTER SCHEDULING ORDER
TO THE HONORABLE COURT:

       Pursuant to the Court’s Order to meet and confer in advance of the Rule 16 Case

Management Conference and the Court’s Order Governing Proceedings (“OGP”), the Parties have

conferred on a proposed scheduling order and have exchanged competing scheduling orders.

Plaintiff’s Proposed Scheduling Order is attached as Exhibit A. Defendant’s Proposed Scheduling

Order is attached as Exhibit B.

       The parties agree on the dates for all deadlines from the October 2, 2020 deadline for

motions to transfer to the April 16, 2021 deadline to add parties. In accordance with the Order

Governing Proceedings, the parties have briefly set forth below their respective positions on items

where they cannot agree.




Joint Motion to Enter Scheduling Order                                                     Page | 1
         Case 6:20-cv-00459-ADA Document 26 Filed 10/02/20 Page 2 of 7




       Plaintiff’s positions:

       Plaintiff’s Proposed Scheduling Order (Exhibit A) is identical for all 12 of the

above-captioned cases. It adopts the Court’s Default Schedule. The parties agree to identical

schedules for all 12 cases up until the deadline to serve final infringement and invalidity

contentions, at which point Defendant breaks the cases into five groups and proposes different

schedules for each of the groups. Defendant’s proposed scheduling order requests significant

deviations from the Default Schedule that are prejudicial to Plaintiff.   The Court should adopt

Plaintiff’s proposal, which is based on the Default Schedule. See Far North Patents, LLC v. NXP

USA, Inc., 1-20-cv-00397 (WDTX) (8/1/2020 text-only docket entry) (“After careful review, the

Court adopts Plaintiff’s version given that it more closely tracks the Court’s default schedule and

Defendants have not provided sufficient reasons to depart from that.”).

           1. Deadline to amend pleadings

       Defendant’s proposal reduces the time to amend pleadings by one month for “Groups 2, 3,

5” and by almost two months for “Groups 1, 2.” This deviation from the Default Schedule

prejudices Plaintiff and should be rejected.

           2. Other deadlines based on Markman hearing date

       Defendant proposes drastically different dates for different groups of cases even though

they are all set for Markman on March 4 and 5, 2021. Defendant’s proposal to deviate from the

Default Schedule is prejudicial to Plaintiff. For “Group 2” cases, for example, Defendant’s

proposal cuts fact discovery off three months before the default deadline, allowing less than four

months of fact discovery. This is highly prejudicial to Plaintiff, particularly so since Defendant

already has access to its own documents concerning accused products, information Plaintiff cannot

begin to seek until discovery opens two weeks after Markman. Defendant’s proposals for the



Joint Motion to Enter Scheduling Order                                                    Page | 2
          Case 6:20-cv-00459-ADA Document 26 Filed 10/02/20 Page 3 of 7




remaining deadlines in Group 2, including expert reports and expert discovery, are likewise

curtailed by three months and are highly prejudicial to Plaintiff. Defendant’s proposals for Group

1 are equally prejudicial.

       Staggering the case schedules at this early stage is arbitrary. Any consideration of

staggering the case schedules should wait until after Markman and after there has been some

discovery, as Markman and discovery will inform: (1) whether staggering is necessary or helpful;

and if so (2) which cases require more or less time to prepare (including time for fact and expert

discovery). At this point, there is no reason to assume (as Defendant’s proposal does) that

discovery in “Group 2” can be concluded in less than four months but discovery in “Group 4”

should last eleven months. There is also not reason to assume, as Defendant does, that “Group 4

(‘902)” requires two months more discovery than “Group 5.” Defendant’s proposal to close

discovery in Group 5 before Group 4 suggests Defendant may be seeking a strategic advantage

based on discoverable information not yet produced. The Court should adopt its Default Schedule

in each case, as proposed by Plaintiff.




Joint Motion to Enter Scheduling Order                                                    Page | 3
         Case 6:20-cv-00459-ADA Document 26 Filed 10/02/20 Page 4 of 7




       Defendant’s position:

       The proposed schedules concern twelve different WSOU lawsuits filed in June. None

involve related patents, although certain cases relate to overlapping Microsoft products or

services. Based on that overlap, the parties agreed to five groups of cases through pre-trial, four

Markman hearings (over two consecutive days) and parallel schedules through Markman.

       Each Microsoft case actually is a re-filing of allegations from a case filed earlier and then

unilaterally dismissed by WSOU. WSOU has refused to explain the reason for the dismissal and

refiling, but WSOU’s similar conduct in dozens of other contemporaneously filed cases suggests

standing issues. For this reason, and to identify other parties who might control potentially key

witnesses, such as named inventors, Microsoft seeks a date certain within 4 weeks for production

of all, fully non-redacted, agreements related to the ownership or control of the asserted patents.

WSOU has not agreed to provide that.

       WSOU also offers no suggestions to reduce the burden on the Court and the parties for

managing the twelve Microsoft cases. Instead, WSOU proposes rote application of the Court’s

default schedule following the Markman hearings, as if the Court will convene twelve trials

simultaneously in early 2022 – without regard to WSOU’s other sixty-nine pending cases in this

District and the remainder of the Court’s civil and criminal docket.

       In contrast to WSOU’s monolithic approach, Microsoft proposes that the parties continue

managing the cases as logical groups, with corresponding discovery limits, leading to a

succession of spaced trials to lessen the burden on the court, the parties and witnesses. Microsoft

proposes that two sets of cases, which appear less complex, be tried more quickly than the

Court’s default schedule. Correspondingly, Microsoft proposes the Court’s default schedule for

a second set of cases (albeit with non-overlapping trial dates), while proposing slightly longer



Joint Motion to Enter Scheduling Order                                                      Page | 4
          Case 6:20-cv-00459-ADA Document 26 Filed 10/02/20 Page 5 of 7




schedules for the remaining two sets of cases that involve more complex facts and technology.

Discovery for more complicated cases simply requires additional time, which also

accommodates the realities of spacing these twelve cases for trial. Specifically:

•   First two groups: Relate to discrete products (HoloLens; Xbox and Xbox Live service). If not

    dropped (Microsoft has explained to WSOU how it misunderstands the HoloLens product),

    these should be ready for trial sooner than the default schedule.

•   Second tier of cases: Relate to different Skype services for 1) consumers and 2) business.

    Nonetheless, these seem about average complexity and thus Microsoft proposes basically the

    default schedule, but with non-overlapping trials and pre-trial.

•   Last two groups: Each of these relate to complex customer implementations in larger, more

    complicated Microsoft network and other services (Azure; Windows Server). WSOU’s

    contentions are vague and detailed discovery will be necessary. As a practical matter, the

    number of likely witnesses and expert opinions will drive these cases beyond the others.

    The Court, parties and witnesses also will require some spacing between cases. Plaintiff’s

schedule is not workable as the trials cannot occur simultaneously – even if these cases were the

only cases on the Court’s docket.

    As another practical proposal, Microsoft asks to dispense with production of preliminary

sales information. There is no question that Microsoft is a well-established, ongoing concern,

and WSOU will receive ample financial discovery during regular discovery. Requiring

Microsoft to expend resources to provide early production of information that will be made

obsolete just a few months later imposes undue costs.

    The attached schedule attempts to show for all cases any deviation from the default, though

Microsoft understands that the Court will enter schedules specific to each case.


Joint Motion to Enter Scheduling Order                                                    Page | 5
         Case 6:20-cv-00459-ADA Document 26 Filed 10/02/20 Page 6 of 7




Date: October 2, 2020                    Respectfully submitted,
                                         By:    /s/ James L. Etheridge
                                                James L. Etheridge
                                                Texas Bar No. 24059147
                                                Ryan S. Loveless
                                                Texas Bar No. 24036997
                                                Brett A. Mangrum
                                                Texas Bar No. 24065671
                                                Travis L. Richins
                                                Texas Bar No. 24061296
                                                Jeff Huang
                                                Etheridge Law Group, PLLC
                                                2600 E. Southlake Blvd., Suite 120 / 324
                                                Southlake, TX 76092
                                                Tel.: (817) 470-7249
                                                Fax: (817) 887-5950
                                                Jim@EtheridgeLaw.com
                                                Ryan@EtheridgeLaw.com
                                                Brett@EtheridgeLaw.com
                                                Travis@EtheridgeLaw.com
                                                Jeff@EtheridgeLaw.com

                                                Mark D. Siegmund
                                                State Bar No. 24117055
                                                mark@waltfairpllc.com
                                                Law Firm of Walt, Fair PLLC.
                                                1508 North Valley Mills Drive
                                                Waco, Texas 76710
                                                Telephone: (254) 772-6400
                                                Facsimile: (254) 772-6432

                                                Counsel for Plaintiff WSOU Investments, LLC


                                                /s/ Barry K. Shelton
                                                Barry K. Shelton
                                                Texas State Bar No. 24055029
                                                SHELTON COBURN LLP
                                                311 RR 620 S, Suite 205
                                                Austin, TX 78734
                                                Telephone: (512) 263-2165
                                                Fax: (512) 263-2166
                                                bshelton@sheltoncoburn.com

                                                Of Counsel

Joint Motion to Enter Scheduling Order                                                     Page | 6
         Case 6:20-cv-00459-ADA Document 26 Filed 10/02/20 Page 7 of 7




                                         Michael J. Bettinger
                                         Irene Yang
                                         SIDLEY AUSTIN LLP
                                         555 California St., Suite 2000
                                         San Francisco, CA 94104
                                         Telephone: (415) 772-1200
                                         Fax: (415) 772-7400
                                         mbettinger@sidley.com
                                         irene.yang@sidley.com

                                         Richard A. Cederoth
                                         John W. McBride
                                         SIDLEY AUSTIN LLP
                                         1 South Dearborn St.
                                         Chicago, IL 60603
                                         Telephone: (312) 853-7000
                                         Fax: (312) 853-7036
                                         rcederoth@sidley.com
                                         jwmcbride@sidley.com

                                         Attorneys for Defendant Microsoft Corporation




Joint Motion to Enter Scheduling Order                                             Page | 7
